                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       *
                                               *
       v.                                      *
                                               *               Criminal No. 19-cr-10361-IT
YAMEL CUEVAS-GONZALEZ and                      *
CARLOS NUNEZ,                                  *
              Defendants.                      *
                                               *

                                   MEMORANDUM & ORDER

                                            June 23, 2021

TALWANI, D.J.

       Before the court is Defendant Carlos Nunez’s Motion to Suppress Evidence [#79]. Nunez

and an alleged coconspirator, Defendant Yamel Cuevas-Gonzalez, were arrested following a

series of controlled buys of large quantities of fentanyl. After their arrest, investigators seized

Nunez’s car and, in the following days, performed a thorough search of the vehicle. The search

uncovered a secret compartment (a “hide”) containing a plastic bag with $4,000 in cash (and

Nunez’s fingerprint on the bag). Nunez’s motion contends that the court should suppress all

evidence of the hide and the contents found therein on the basis that the officers did not have

probable cause to perform the search. As set forth further below, the court finds that the officers

had probable cause to believe that the vehicle, which had been used to transport the fentanyl to

two controlled buys, contained other contraband and/or evidence of the offense and that any such

items may have been concealed within the car. Because officers had probable cause to search the

vehicle (and any hidden compartments therein), the search falls within the automobile exception

to the warrant requirement. Accordingly, Nunez’s motion to suppress the fruits of that search is

DENIED.
          I.   Factual Background

       In December 2018, a Dominican citizen thought to be working with Mexican drug cartels

contacted a Source of Information (“Source”) and indicated that he was looking to traffic

shipments of ten to fifteen kilograms of heroin and/or cocaine into Massachusetts on a regular

basis. Howes Aff. ¶ 5 [#1-2]. The Source indicated that he was not interested in the proposed

arrangement and instead connected the Dominican citizen with a Confidential Witness (“CW”)

who had been cooperating with the government since 2008 and with Special Agent Geoffrey

Howes of Homeland Security Investigations since 2016. Id.

       In February 2019, Defendant Cuevas-Gonzalez contacted the CW and identified himself

as a friend of the Source. Id. ¶ 6. In March 2019, Cuevas-Gonzalez and the CW began discussing

the sale and purchase of heroin and cocaine. Id. ¶ 8.

       Working with Agent Howes and Sergeant Julio DeFigueiredo of the Bristol County

Sheriff’s Office—who serves as a Task Force Officer with Homeland Security Investigations,

DeFigueiredo Aff. ¶ 1 [#83-1]—the CW arranged for controlled buys in May, June, and August

2019. Howes Aff. ¶¶ 10–20 [#1-2]. The first transaction took place on May 6, 2019, and

involved the purchase of a half kilogram of fentanyl in exchange for $25,000. Id. ¶ 11, n.4. The

second and third transactions took place on June 10, 2019, and August 5, 2019, respectively, and

were each for one kilogram1 of fentanyl in exchange for $48,000. Id. ¶¶ 13, 16, 19. Each

transaction was witnessed by the officers in real time and recorded by surveillance equipment.

Id. ¶¶ 11, 16, 20; Hr’g Tr. 12 [#156].




1
  The day before the second transaction, Cuevas-Gonzalez advised the CW that he had an extra
half kilogram of fentanyl available. The CW advised Cuevas-Gonzalez that he did not have
funds to purchase the additional drugs at that time. Id. ¶ 13. However, Cuevas-Gonzalez
delivered the entire 1.5 kilograms of fentanyl. Id. ¶ 17.
                                                 2
        Cuevas-Gonzalez arrived at the first transaction in a car registered to a woman in

Connecticut. Howes Aff. ¶ 10 [#1-2]. There is no direct or circumstantial evidence in the record

suggesting that Nunez was present at this transaction and the government has not charged Nunez

as to that transaction.

        Cuevas-Gonzalez arrived at the second and third buys in a Honda Accord sedan

registered to Defendant Carlos Nunez.2 Hr’g Tr. 17 [#156], Howes Aff. ¶¶ 15, 20 [#1-2].

Following the third transaction, officers intercepted the car and arrested Nunez (who was driving

the vehicle) and Cuevas-Gonzalez. Howes Aff. ¶ 20 [#1-2].

        When Nunez and Cuevas-Gonzalez were arrested, officers seized the vehicle and

searched the passenger compartment and the trunk. Hr’g Tr. 54 [#156]. This search did not

reveal any indication of a hide. Id. at 55. The officers then towed the vehicle to a secure storage

facility. HSI Report 4 [#79-1]. Three days later, on August 8, 2019, investigators obtained the

assistance of a Boston Police Department Detective, William Feeney, who specializes in finding

aftermarket concealed compartments. HSI Report 2 [#79-2]. Detective Feeney concluded that

there was likely a hide in the car after removing a piece of plastic from behind the center console

and finding that there were several wires not correctly placed. Id.; Hr’g Tr. 57–58 [#156]. Based

on this discovery, Detective Feeney used a magnet to operate a motor that “lifted” the center

console, providing access to the hidden compartment. HSI Report 2 [#79-2]. Inside the

compartment, officers found $4,000 in cash in a plastic bag with Mr. Nunez’s fingerprint on it..

Id.; Hr’g Tr. 59–60, 63.3 On August 13, 2019, officers from Customs and Border Protection



2
  There is no direct evidence establishing that Nunez was present at the second transaction, but
the government points to circumstantial evidence, namely the presence of his vehicle and
financial records suggesting he was in the vicinity on the date of the second buy. Gov’t’s Opp’n
3 [#82].
3
  During this search, investigators also found a cell phone in the rear driver’s side door that was
                                                 3
performed a third search of the vehicle using canine screening, x-rays, and fiber optics. HSI

Report 2 [#79-3]; Hr’g Tr. 55 [#156]. The search by Customs and Border Patrol did not reveal

any other contraband or secret compartments. However, the search did reveal a magnet that

officers associated with the previously discovered hide. Id.; Hr’g Tr. 54 [#156].

         II.   Discussion

       Nunez’s motion asks that the court suppress the following evidence: 1) photographic and

video evidence of the hidden compartment, and any testimony about the existence of the

compartment; 2) the plastic bag of cash seized from the compartment; 3) any fingerprints

recovered from the compartment and/or bag; 4) the cell phone and magnet discovered during the

August 8, 2019 and August 13, 2019 searches, respectively; and 5) any other fruits of the

unlawful searches. Def.’s Mot. 1 [#79]. Nunez argues that the searches resulting in the discovery

of this evidence violated Nunez’s rights under the Fourth Amendment to the federal Constitution.

       Warrantless searches “are per se unreasonable under the Fourth Amendment—subject

only to a few specifically established and well-delineated exceptions.” Arizona v. Gant, 556 U.S.

332, 338 (2009) (citing Katz v. United States, 389 U.S. 347, 357 (1967)). Here, the government

contends that each search of Nunez’s vehicle fell within the automobile exception to the warrant

requirement, which provides that officers may perform a warrantless search of a vehicle so long

as the officer has probable cause for believing that the vehicle contains contraband. See Carroll

v. United States, 267 U.S. 132, 154 (1925). As the Court later set forth in United States v. Ross,

the automobile exception to the warrant requirement authorizes officers to search all parts of a

car that the officers have probable cause to search. 456 U.S. 798, 825 (1982) (“We hold that the

scope of the warrantless search authorized by that exception is no broader and no narrower than a



“missed” during the initial search of the vehicle. Hr’g Tr. 55 [#156]; HSI Report 2 [#79-2].
                                                 4
magistrate could legitimately authorize by warrant”). Thus, “[i]f probable cause justifies the

search of a lawfully stopped vehicle, it justifies the search of every part of the vehicle and its

contents that may conceal the object of the search.” Ross, 456 U.S. at 825 (emphasis added); see

also California v. Acevedo, 500 U.S. 565, 580 (1991) (“The police may search an automobile

and the containers within it where they have probable cause to believe contraband or evidence is

contained”).

       Here, Nunez contends that the officers did not have “particular facts indicating that, at the

time of search, the vehicle or a container within it carried contraband, evidence of crime, or other

seizable matter.” Nunez Mem. 3 [#168] (quoting United States v. Infante-Ruiz, 13 F.3d 498, 502

(1st Cir. 1994)). Nunez reaches this conclusion by assuming that once the officers confiscated

the kilogram of fentanyl and the $48,000 associated with the specific transaction at issue, the

officers “had no probable cause to believe that [Nunez’s car] contained other drugs” nor, Nunez

argues, did the officers have “information suggesting the use of a secret compartment.” Nunez

Mem. 4–5 [#163] (emphasis added); see also Nunez Mot. 6–7 [#79].

       The government initially responded directly to Defendant’s argument, contending that

probable cause supported the search for a hidden compartment based on Officer DeFigueiredo’s

conclusion that Nunez’s car had a hide. See Gov’t Opp’n 4 [#83]; DeFigueiredo Aff. ¶ 3 [#83-1].

Based on this representation, the court scheduled an evidentiary hearing to take Officer

DeFigueiredo’s testimony and delayed the evidentiary hearing for several months due to Officer

DeFigueiredo’s unavailability. Ultimately, Officer DeFigueiredo was unable to testify, and the

court only took testimony from Agent Howes. Agent Howes testified that Officer DeFigueiredo

concluded that there was a hide while monitoring a conversation between the CW and Cuevas-

Gonzalez. Hr’g Tr. 24 [#156]. While a transcription of the conversation between the CW and



                                                  5
Cuevas-Gonzalez is in the record, see Def.’s Mem. 3 [#162] (revised portion of transcript), the

transcription, without more, is not particularly revealing. Based on this evidentiary record,4 the

court cannot independently ascertain the basis for DeFigueiredo’s conclusion that the vehicle

contained a hide.

       Nonetheless, both Nunez’s argument and the government’s initial opposition conflate the

question of whether officers had specific knowledge as to what the car contained with the

pertinent question of whether the officers had probable cause under the circumstances to believe

that Nunez’s car contained additional and yet-to-be discovered drugs, money, or other evidence

of the crime. After the evidentiary hearing, the government changed course and argued that

Officer DeFigueiredo’s testimony was mere surplusage since the undisputed circumstances

around the seizure of Nunez’s vehicle provided the officers probable cause to search the vehicle

for any hidden contraband or other evidence of the crime. See Gov’t’s Supp. Opp’n 5 [#161]

(“The court could give no weight at all to [DeFigueiredo’s] determination. It would not change

the fact that . . . the government presented evidence of large-scale drug transactions”) (internal

quotation omitted).

       For a search to be supported by “probable cause,” the question is whether “the facts

available to the officer would ‘warrant a man of reasonable caution in the belief’” that the search

would recover contraband, stolen property, or evidence of a crime. Texas v. Brown, 460 U.S.

730, 742 (1983) (quoting Carroll v. United States, 267 U.S. 132, 162 (1925)). Even if the

investigators here had no specific knowledge about the existence of a hide in Nunez’s vehicle, it




4
  Agent Howes also testified that Cuevas-Gonzalez’s movements between his car and the CW’s
vehicle raised a suspicion of a hide since Cuevas-Gonzalez went into the backseat to obtain the
drugs (as opposed to the front seat, which is where he came from at the beginning of the
transaction and where he went at the conclusion of the transaction). Hr’g Tr. 32 [#156].
                                                 6
is a reasonable inference that those using vehicles to traffic large amounts of drugs will often

attempt to conceal contraband within the vehicle. For this reason, courts within and without this

Circuit have held that officers have probable cause to search a vehicle for hidden contraband

when officers have probable cause to believe that the vehicle is engaged in drug trafficking,

regardless of whether the officers have any specific reason to believe the vehicle contains a hide.

For example, in United States v. Goncalves, the First Circuit upheld the lawfulness of a search

under the automobile exception largely paralleling the facts here. See 642 F.3d 245, 248 (1st Cir.

2011). There, a confidential witness had informed officers that the defendant was selling large

amounts of crack cocaine in the area and officers witnessed two controlled purchases involving

the defendant. The officers also knew that the defendant regularly used the car at issue and had

previously used the car for a drug delivery. Id. at 249. Following the defendant’s arrest, police

searched the vehicle for hidden contraband and found drugs in the gas tank cap and a gun under

the car’s hood. Id. at 248. The defendant argued that even if the police had probable cause to

search the car’s interior, no probable cause justified searching the engine compartment and gas

cap. The First Circuit rejected this argument, citing the Supreme Court’s pronouncement in Ross

that, if probable cause justifies the search of a car, “it justifies the search of every part of the

vehicle and its contents that may conceal the object of the search.” Goncalves, 642 F.3d at 250

(quoting Wyoming v. Houghton, 526 U.S. 295, 301 (1999) (quoting Ross, 456 U.S. at 825)). As

the First Circuit wrote, because “common sense” would suggest that drug dealers would hide the

contraband in their vehicles, the officers had probable cause to inspect the vehicle for hidden

contraband and other evidence of crime. See id. Indeed, other Circuits have upheld warrantless

searches for hidden compartments under the automobile exception based on evidence of drug

trafficking categorically weaker than the evidence inculpating Defendants here. See, e.g., United



                                                    7
States v. Olivera-Mendez, 484 F.3d 505, 512 (8th Cir. 2007) (finding a search for a hidden

compartment based solely upon a canine alert lawful because “drug couriers may conceal

contraband in a manner that requires dismantling of the automobile to recover the drugs”).

       Where, as here, the officers had personally witnessed Nunez’s car twice being used to

move large quantities of fentanyl and had evidence linking the vehicle to an international

conspiracy to move large quantities of controlled substances into Massachusetts, a person of

“reasonable caution” would be warranted to believe that a thorough search of the car would

recover other contraband or evidence of drug trafficking. Because probable cause supported the

officers’ search, the search was lawful under the automobile exception to the warrant

requirement.

        III.    Conclusion

       For the reasons set forth above, Defendant Carlos Nunez’s Motion to Suppress Evidence

[#79] is DENIED.

       IT IS SO ORDERED.

                                                            /s/ Indira Talwani
June 23, 2021                                               United States District Judge




                                                8
